DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1 and 3 are amended.
Pending claims have been amended as follows:
Claim 1 (currently amended): 
A communication module for an acquisition of consumption data of a meter, wherein the communication module serving to receive the consumption data from the meter and to enable a transmission of the consumption data of the meter to a superordinate data collection apparatus, the communication module comprising:
a housing;
a controller,
an energy source integrated within said housing of the communication module:
at least one antenna:
a first communication interface via which the consumption data can be transmitted from the meter to the communication module;
a second communication interface via which the consumption data can be further transmitted from the communication module to the superordinate data collection apparatus;
said first communication interface is a wireless close-range interface for wireless connection to the meter, which supports a first plurality of transmission protocols as options, and that said second communication interface is a long-range interface supporting a second plurality of the transmission protocols as options;
a data memory for storing the consumption data;
said at least one antenna is provided for communication using said first communication interface as well as said second communication interface, said at least one antenna being integrated into the communication module, or said at least one antenna having a first antenna for communication using said first communication interface and a second antenna for communication using said second communication interface, wherein said first antenna and said second antenna being integrated into the communication module;
the communication module supplying the meter with energy over a wireless charging system using one of said first communication interface or said second communication interface;
the communication module communicating with a plurality of meters and/or the superordinate data collection apparatus and/or other communication modules;
means for specifying a respective transmission protocol of the first and the second plurality of the transmission protocols, in order to identify a transmission standard or a transmission protocol over which 
said communication module having an interference detection function; and
a specification of the respective the first and the second plurality of the transmission protocols with best possible transmission properties are selected.

Claim 3 (currently amended): The communication module according to claim 1, wherein said first plurality of the transmission protocols of said first communication interface include at least two transmission protocols of said first plurality of the transmission protocols selected from a group consisting of: Near Field Communication; Infrared; Infrared Data Association; Bluetooth; Bluetooth Low Energy; Open Metering System; and Inductive transmission.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a communication module comprising: said first and second communication interfaces support a plurality of transmission protocols as options; a data memory for storing the consumption data; said at least one antenna is provided for communication using said first communication interface as well as said second communication interface, or said at least one antenna having a first antenna for communication using said first communication interface and a second antenna for communication using said second communication interface, wherein said first antenna and said second antenna being integrated into the communication module; the communication module supplying the meter with energy over a wireless charging system using one of said first and second communication interfaces;  means for specifying a respective transmission protocol, in order to identify a transmission standard or a transmission protocol over which a device or the meter that is to be connected can communicate and the transmission standard is then selected automatically to connect to the meter; and said communication module having an interference detection function andPage 3 of 13Appl. No. 16/720,392 Amdt. Dated February 16, 2021Reply to Office Action of June 25, 2020a specification of the transmission protocol taking place with reference to interference detection, so that frequency channels and/or the transmission protocols with best possible transmission properties are selected.
US2008/0106434A1 to Winter discloses a communication module (fig 2:20, par[0030]) for an acquisition of consumption data of a meter (fig 2:10&11, par[0046]), wherein the communication module serving to receive the consumption data from the meter (par[0040]) and to enable a transmission of the consumption data of the meter to a superordinate data collection apparatus (par[0040]), the communication module comprising: a housing (fig 3:40; par[0040]); a controller (fig 3:23, par[0040]); an energy source integrated within said housing of the communication module(fig 3:28); at least one antenna (fig 2:21a, par[0038]), wherein said at least one antenna is integrated into the communication module (Winter fig 2:21a&22a, par[0038]); a first communication interface via which the consumption data can be transmitted from the meter to the communication module (par[0038], [0040]); a second communication interface via which the consumption data can be further transmitted from the communication module to the superordinate data collection apparatus (fig 2:22a, par[0039], [0040]); said first communication interface is a wireless close-range interface for wireless connection to the meter (par[0038]), and that said second communication interface is a long-range interface supporting (par[0039]); a data memory (fig 2:24; par[0045]); wherein said at least one antenna being integrated into the communication model (fig 2:21a, par[0038]), the communication module communicates with a plurality of meters and/or the superordinate data collection apparatus and/or other communication modules (Winter fig 2:22a, par[0039], [0040]).
Winter does not explicitly disclose the communication module comprising: said first and second communication interfaces support a plurality of transmission protocols as options; a data memory for storing the consumption data; said at least one antenna is provided for communication using said first communication interface as well as said second communication interface, or said at least one antenna having a first antenna for communication using said first communication interface and a second antenna for communication using said second communication interface, wherein said first antenna and said second antenna being integrated into the communication module; the communication module supplying the meter with energy over a wireless charging system using one of said first and second communication interfaces;  means for specifying a respective transmission protocol, in order to identify a transmission standard or a transmission protocol over which a device or the meter that is to be connected can communicate and the transmission standard is then selected automatically to connect to the meter; and said communication module having an interference detection function andPage 3 of 13Appl. No. 16/720,392 Amdt. Dated February 16, 2021Reply to Office Action of June 25, 2020a specification of the transmission protocol taking place with reference to interference detection, so that frequency channels and/or the transmission protocols with best possible transmission properties are selected.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1a, 1b, 1c and figure 2 fail to have proper labels for all the rectangular boxes such as 2, 3, 3a, 3b, 4, 5, 6a, 7a-7b-7c, 10a-10b-10c-10d, 11, 14, 15a as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685